Citation Nr: 0409991	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease/degenerative joint disease, lumbosacral 
spine, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at an RO hearing in September 2000 and at a Board 
hearing at the RO in October 2002.  This case was previously 
before the Board and was remanded in May 2003.  An October 2003 
supplemental statement of the case set forth changes in applicable 
diagnostic criteria that became effective September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (August 27, 2003).  


FINDINGS OF FACT

1.  Prior to September 10, 2001, the veteran's service-connected 
disability, described for rating purposes as degenerative disc 
disease/degenerative joint disease, lumbosacral spine, was 
productive of no more than moderate limitation of motion and no 
more than moderate degenerative disc syndrome..  

2.  From September 10, 2001, the veteran's service-connected 
disability, described for rating purposes as degenerative disc 
disease/degenerative joint disease, lumbosacral spine, is 
productive of severe limitation of range of motion without 
evidence of ankylosis, consistent neuropathy or incapacitating 
episodes requiring physician-prescribed bed rest.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2001, the criteria for entitlement to a 
disability rating in excess of 20 percent for degenerative disc 
disease/degenerative joint disease, lumbosacral spine, were not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5292, 5295 (2002).

2.  From September 10, 2001, the criteria for entitlement to a 
disability rating of 40 percent (but no higher) for degenerative 
disc disease/degenerative joint disease, lumbosacral spine, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2003).  The intended effect of the 
regulation is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the claimant 
has been notified of the applicable laws and regulations which set 
forth the criteria for entitlement an increased rating for his 
service-connected disability.  The May 2003 RO letter informs the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds that 
the notice requirements of the law and regulation have been met.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  Nevertheless, 
the Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, in a rating decision dated in January 2000 
the issues on appeal were denied.  Only after that rating action 
was promulgated did the AOJ, in May 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  In 
addition, the Board believes there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in May 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his or 
her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, private 
medical records and VA medical records.  As the record shows that 
the veteran has been afforded a VA examination, the Board believes 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The Board again emphasizes that no additional pertinent evidence 
has been identified by the appellant as relevant to this issue.  
Under these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

Analysis

The present appeal involves the veteran's claim that the severity 
of his service-connected degenerative disc disease/degenerative 
joint disease, lumbosacral spine, warrants higher disability 
rating.  The Board notes that during the pendency of this appeal, 
the RO increased the veteran's disability rating from 20 percent 
to 40 percent, effective June 30, 2003.  However, this is not the 
highest rating available for this disability.  Therefore, the RO's 
increased disability rating is not considered to be a full grant 
of the benefits sought and this issue is still in appellate 
status.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the level 
of a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

An MRI report from November 1997 showed a small disk bulge at the 
L4-L5 level which did not compress the thecal sac and did not 
cause nerve root compression.  At the L3-L4 level, a small disk 
bulge was noted.  There was normal marrow signal.  The impression 
was small central disk bulges at L3-L4 and L4-L5 without evidence 
of nerve root compression.

The record reveals that the veteran underwent a VA examination in 
April 1999.  The veteran reported low back pain with flare-ups 
exacerbated by stooping, bending and lifting.  He reported that he 
had some level of pain at all times but did not use a crutch or a 
brace.  On physical examination his range of motion was as 
follows:  forward flexion to 70 degrees; backward extension to 10 
degrees; lateral flexion to 15 degrees bilaterally and 25 degrees 
rotation bilaterally.  The veteran's movements were noted to cause 
pain, but there was no evidence of fatigue, weakness, lack of 
endurance, spasm or tenderness.  No neurological deficit was 
elicited.  The veteran was diagnosed with lumbosacral strain.

The veteran underwent an additional VA examination on September 
10, 2001.  The veteran reported daily pain and stiffness in his 
lower back.  He reported sporadic muscle spasm on severe twisting 
of the back.  He did not describe any weakness.  He reported 
wearing a back brace.

On physical examination he walked with a careful gait and sat in 
the chair slowly and stiffly.  His posture was good and the 
curvature of his cervical spine and lumbar lordosis were 
preserved.  He had no tenderness directly over the vertebral 
column on deep palpation.  He had no tenderness or spasms in 
paravertebral muscles.  He had strong, well-developed thoracic and 
lumbar paravertebral muscles and his hips were level.  His range 
of motion was as follows:  15 degrees of extension with 20 degrees 
achieved on effort; forward bending elicited pain at 20 degrees 
but was achieved up to 50 degrees; left and right flexion at the 
waist was to 20 degrees bilaterally without evidence of pain.  
Rotation of the lumbar spine elicited pain at 10 degrees to the 
left and to 20 degrees on the right without pain.  Straight leg 
raising elicited pain at 60 degrees.  There was no weakness noted 
in the left or right lower extremity and the veteran's lower-
extremity sensations were intact.  Ankle jerks were present and 
equal bilaterally.  The diagnosis was lumbosacral degenerative 
intervertebral disease with painful motion, spasms and 
radiculopathy.  The veteran underwent a VA neurology examination 
in September 2001.  The diagnosis was back contusion 16 years ago 
with diffuse low back and leg pains associated with 
unusual/bizarre posturing and inconsistent sensory responses, with 
abrupt relaxations on muscle testing.  The muscle bulk and 
reflexes were noted to be normal.

The veteran underwent an additional VA examination in June 2003.  
The examiner noted that the veteran had a long history of low back 
strain with some degenerative changes on x-ray and also on an MRI 
from 1997.  The veteran claimed to continue to have pain at least 
half of the day, five or six times a week.  His pain subsides by 
mid-morning with inactivity and continues throughout the day with 
activity.  He said his pain is aggravated by any kind of twisting, 
stooping, lifting or bending.  He said he could not drive for more 
than 20 miles without stopping to get out of the car.  He said he 
does not shop or walk due to his back pain.  He claimed to have 
two back braces, but was not wearing a back brace on the day of 
the examination.  He claimed to have used a cane in the past, but 
stated that he had not used a cane, crutches or a wheelchair in 
the past year.  He claimed to have had a couple of flare-ups in 
the past year, requiring two to three weeks of bed rest, allegedly 
prescribed by a physician.  However, there is no documentation of 
physician-prescribed bed rest in the file.

On physical examination, there was no paravertebral tenderness of 
the back.  There was sacroiliac tenderness on the left, but not on 
the right.  There was no sciatic notch tenderness.  The veteran 
complained of pain with any movement of the back.  He was able to 
bend backwards about 5 degrees, complaining of pain; he bent 
laterally to 20 degrees, complaining of pain.  He could bend 
forward to about 50 degrees, complaining of pain.  He could walk 
on his heels and on his toes, and he complained of minimal pain 
while doing so.  He demonstrated that he was able to walk back and 
forth in the room without difficulty.  The veteran had hypoactive 
knee jerks bilaterally and symmetrically.  He had intact ankle 
jerks.  The muscle strength in his lower extremities was 
symmetrical, slightly hypoactive at the ankles and knees.  The 
extensor hallucis longus power on the left was slightly diminished 
when compared with the right.

It appears that the RO has assigned the current 40 percent rating 
for the veteran's service-connected degenerative disc 
disease/degenerative joint disease, lumbosacral spine, under the 
lumbosacral strain provisions of Diagnostic Code 5295 and the 
provisions of Diagnostic Code 5292 which rate disability of the 
spine primarily under range of motion criteria.

Although there is some evidence of disc disease, the evidence 
clearly shows that the most significant impairment involves loss 
of range of motion.  The most recent VA examination in June 2003 
showed he was able to bend backwards about 5 degrees, complaining 
of pain, bend forward to about 50 degrees, complaining of pain and 
that he bent laterally to 20 degrees, complaining of pain.  The VA 
examination on September 10, 2001 showed extension up to 15 
degrees, forward bending up to 20 degrees without pain and left 
and right flexion at the waist up to 20 degrees bilaterally 
without evidence of pain.  Rotation of the lumbar spine elicited 
pain at 10 degrees to the left and to 20 degrees on the right 
without pain.  Under Code 5292 for limitation of motion of the 
lumbar spine, these findings clearly show severe limitation of 
motion.  Under Code 5292, a 40 percent rating is therefore 
warranted.  Further, the Board believes that resolving all 
reasonable doubt in the veteran's favor, a 40 percent rating under 
Code 5292 is warranted starting on September 10, 2001, the date on 
which there is medical evidence of severe enough limitation of 
motion to warrant a 40 percent disability rating under Diagnostic 
Code 5292.  However, the Board finds that there is no medical 
evidence of record to warrant a rating higher than 20 percent 
prior to September 10, 2001.

With regard to the September10, 2001, the Board notes that it was 
this examination which first clearly showed a significant decrease 
in forward flexion when additional functional loss due to pain was 
considered.  The Board believes that prior to this date, the 
evidence shows no more than moderate limitation of motion and that 
a rating of 40 percent was not warranted prior to this date. 

A 40 percent rating is the highest available under Code 5292 as in 
effect at the time of the veteran's claim.  Moreover, although the 
criteria for rating limitation of motion changed effective 
September 26, 2003, a rating in excess of 40 percent is not 
warranted under the revised criteria unless there is unfavorable 
ankylosis.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  There 
is no unfavorable ankylosis in the present case, and there is 
therefore no rating higher than 40 percent to be considered under 
range of motion criteria. 

A 60 percent rating is available under Diagnostic Code 5293 for 
Intervertebral Disc Syndrome.  The criteria for this disability 
also changed during the course of the appeal.  67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (August 27, 
2003).  It is clear, however, that such a rating is not warranted 
under either the old or new criteria for rating disc disease.  
Again, it appears that the most significant impairment involves 
loss of range of motion, and the Board has applied Code 5292 to 
assign a 40 percent rating for severe limitation of motion.  
Although there is some mention in medical records of 
radiculopathy, there is no showing of persistent symptoms of 
neuropathy or other neurological findings so as to result in a 
disability picture more nearly approximating pronounced 
intervertebral disc syndrome.  A rating in excess of 40 percent is 
therefore not warranted under the prior version of Code 5293.  
Further, there is no persuasive evidence of incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months to warrant a rating in excess of 40 percent under 
the revised criteria for intervertebral disc syndrome.  The Board 
notes the veteran's contentions at his June 2003 VA examination 
that he had undergone physician-prescribed bed rest for his back 
symptoms, but the record contains no evidence that the veteran had 
ever been prescribed bed rest by a physician for his back 
disability.

In sum, the Board finds that from September 10, 2001, the 
veteran's service-connected back disability warrants a 40 percent 
disability rating.  Nevertheless, the Board finds that the 
veteran's service-connected disability does not warrant a rating 
in excess of 40 percent at any time.

The potential application of various provisions of Title 38 of the 
Code of Federal Regulations have also been considered, but the 
record does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The Board 
finds that there has been no showing by the veteran that the 
service-connected disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a state 
of approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a more favorable decision than 
rendered herein.


ORDER

A 40 percent disability rating, but no higher, for the veteran's 
service-connected degenerative disc disease/degenerative joint 
disease, lumbosacral spine, is warranted from September 10, 2001.  
The appeal is granted to this extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



